DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/14/2018 and 2/14/2019 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art, such as Langford et al. (US PGPub 2004/0205328), discloses determining whether a non-volatile random access memory (NVRAM) boot validity flag indicates a valid or invalid NVRAM boot data structure (see Figs. 3 and 4). However, Langford fails to teach setting the NVRAM boot validity flag to indicate an invalid NVRAM boot data structure and setting the NVRAM boot validity flag to indicate the NVRAM boot data structure is valid upon reaching a point in the startup process that indicates the startup process will complete successfully. Further, though Langford teaches reporting identified errors; Langford fails to teach repairing identified errors and 
Prior art, such as Rothman et al. (US PGPub 2006/0143432), teaches performing a validity check for a boot image and when the boot image is invalid repairing errors and restarting the startup process (see Steps 706-714, Fig. 7). However, Rothman also fails to specifically teach setting the NVRAM boot validity flag to indicate an invalid NVRAM boot data structure and setting the NVRAM boot validity flag to indicate the NVRAM boot data structure is valid upon reaching a point in the startup process that indicates the startup process will complete successfully, upon determining the NVRAM boot validity flag indicates valid NVRAM boot data structure.
Accordingly, the present patent application is allowable over the prior art and therefore in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115